Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
Claims 11, 16 of Group II, claims 12, 17 of Group III, claims 13-14, 18 of Group IV, and claims 15, 19-20 of Group V, are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. 
Applicant timely traversed the restriction (election) requirement in the reply filed on October 6, 2022.  The traversal is on the ground(s) that all the claims are based on a single inventive concept, and that all further groups of claims relate to embodiments comprising an essential feature which is the photoaligning polymer material as described in claim 1.  This is not found persuasive because even though the inventions of these groups require the technical feature described below, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 2013/0281564 which teaches a photoaligning polymer material (photoreactive polymers which provide good orientation [0004]) comprising repeating structural units of this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 2013/0281564 which teaches a photoaligning polymer material (photoreactive polymers which provide good orientation [0004]) comprising repeating structural units of formula (I) ([0005] shown below) which is the same as formula (I) of Applicant, when w1 of Applicant = 0, and w of Applicant = 1, and wherein, in the instance of n of Applicant = m of Applicant = 0, M1 = M1 of Applicant ([0007]), S1 = S1 of Applicant ([0015]), ring C = ring C of Applicant ([0015]), Z = Z of Applicant ([0018]), and D = D of Applicant = C1 straight-chain or branched alkylene chain which is halogenated at least once (substituted with fluorine or chlorine [0019]). 

    PNG
    media_image1.png
    206
    726
    media_image1.png
    Greyscale

Accordingly, the requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-3, 5, 7-10 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Regarding claim 1, it is unclear what the subscript “l” is.  Claims 2-3, 5, 7-10 depend on and include all the subject matter of claim 1, but fail to provide a solution to the indefinite issue described above.  For the purposes of examination, the subscript of “I” is treated as being equivalent to “r” as in dependent claim 6.  
Regarding claims 4, 6, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instances:
a)	 Claim 4 recites the broad recitation of ”C4-C24 alkylene”, and the claim also recites “preferably alkyleneoxy, or alkyleneoxycarbonyl”, which is a narrower statement of the range/limitation, and “especially propyleneoxy, butyleneoxy, pentyleneoxy, hexyleneoxy, heptyleneoxy, octyleneoxy, nonyleneoxy, deyleneoxy, or propylenoxycarbonyl, butylenoxycarbonyl, pentylenoxycarbonyl, hexylenoxycarbonyl, heptylenoxycarbonyl, octylenoxycarbonyl, nonylenoxycarbonyl, deylenoxycarbonyl “ which is an even narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the features introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) required features of the claims.  For the purposes of examination, the broad recitation of”C4-C24 alkylene” is considered to be the range that is required. 
b)	Claim 6 recites the broad recitation of ”between 4 and 24”, and the claim also recites “between 5 and 12”, “between 5 and 10”, “between 5 and 8“ and “between 6 and 8”, each of which are each a successively narrower statement of the first range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the features introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) required features of the claims.  For the purposes of examination, the broad recitation of ”between 4 and 24” is considered to be the range that is required. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-10 are rejected under 35 U.S.C. 102(a/1,2) as being anticipated by Seiberle (US 2013/0281564).

    PNG
    media_image1.png
    206
    726
    media_image1.png
    Greyscale

Regarding claim 1, Seiberle teaches a photoaligning polymer material (photoreactive polymers which provide good orientation [0004]) comprising repeating structural units of formula (I) ([0005] shown above) which is the same as formula (I) of Applicant, when w1 of Applicant = 0, and w of Applicant = 1, and wherein, in the instance of n of Applicant = m of Applicant = 0, M1 = M1 of Applicant ([0007]), S1 = S1 of Applicant ([0015]), ring C = ring C of Applicant ([0015]), Z = Z of Applicant ([0018]), and D = D of Applicant = C1 straight-chain or branched alkylene chain which is halogenated at least once (substituted with fluorine or chlorine [0019]).  

    PNG
    media_image2.png
    447
    567
    media_image2.png
    Greyscale

In the alternative, Seiberle teaches a photoaligning polymer material (photoreactive polymers which provide good orientation [0004]) comprising repeating structural units of formula (Ia) ([0107]) shown above, which is the same as formula (I) of Applicant, where M1, M1’ of Applicant, are independently from each other a monomer unit selected from the group consisting of acrylate, methacrylate, 2-chloroacrylate, 2-phenylacrylate, acrylamide, methacrylamide, 2-chloroacrylamide, 2-phenylacrylamide, N-lower alkyl substituted acrylamide, N-lower alkyl substituted methacrylamide, N-lower alkyl substituted 2-chloroacrylamide, N-lower alkyl substituted 2-phenylacrylamide, vinyl ether, vinyl ester, styrene, diamine, amide, imide, siloxane, amic ester, amic acid  ([0109]); S1, S1’ of Applicant is a spacer unit, wherein, if m and n of Applicant are 0 then the spacer unit is S2 or S2’ of Applicant, and if at least one m or n of Applicant is 1, then the spacer unit is S3 or S3’ of Applicant ([0110-0111]), wherein S2, S2’, S3 or S3’ of Applicant = -(CH2)r- alkylene where r of Applicant = 20 ([0112]); rings A, A' each independently signify phenylene which is unsubstituted or optionally substituted with fluorine, chlorine, cyano, alkyl or alkoxy, pyridine-2,5-diyl, pyrimidine-2,5-diyl,
1,3-dioxane-2,5-diyl; cyclohexane-1,4-diyl, piperidine-1,4-diyl, piperazine-1,4-diyl ([0114]); rings B, B' each independently signify phenylene which is unsubstituted or optionally substituted with fluorine, chlorine, cyano, alkyl or alkoxy; pyridine-2,5-diyl; pyrimidine-2,5-diyl, 1,4- or 2,6-naphthylene, 1,3-dioxane-2,5-diyl; cyclohexane-1,4-diyl ([0115]); Y1, Y1’,Y2, Y2’ of Applicant are each independently a single covalent bond,         -(CH2)t-, -CO-O-, -O-OC, -CF2O-,-OCF2-, -NR4-, -CO-NR4-, -R4N-CO-, -(CH2)u-O-,         -O-(CH2)u-, -(CH2)u-, -NR4- or -NR4-(CH2)u- ([0116]), in which R4 signifies hydrogen or lower alkyl ([0114]); t signifies a whole number of 1 to 4 ([0118]); u signifies a whole number of 1 to 3 ([0119]); m, m’, n, n’ of Applicant are each independently 0 or 1 ([0130-0131]); rings C, C’ of Applicant C, C’ of Applicant each independently signify phenylene which is unsubstituted or optionally substituted with fluorine, chlorine, cyano, alkyl or alkoxy, or pyrimidine-2,5-diyl, pyridine-2,5-diyl, 2,5-thiophenylene, 2,5-furanylene, 1,4- or 2,6-naphthylene ([0120]); Z, Z’ of Applicant  each independently signify -O- or -NR5, in which R5 signifies hydrogen or lower alkyl, or a second group of formula D or D’ of Applicant ([121]), D of Applicant is a C1 straight chain which is halogenated at least once (substituted with fluorine ([0122]); D’ of Applicant = hydrogen or a straight or branched alkylene group with 1 to 20 carbon atoms which is optionally substituted with halogen, a cycloalkyl residue with 3 to 8 ring atoms which is optionally substituted with halogen, alkyl or alkoxy (fluorine, chlorine [0122]); and w and w1 of Applicant are molar fractions of the comonomers with 0 < w < 1 and 0 < w1 < 1 ([0124]).
Regarding claim 2, Seiberle teaches that the photoaligning material is a homopolymer ([0184]).
Regarding claim 3, Seiberle teaches that the photoaligning material is a copolymer ([0140]).

    PNG
    media_image2.png
    447
    567
    media_image2.png
    Greyscale

Regarding claim 4, Seiberle teaches that M1, M1’ of Applicant, are independently from each other a monomer unit selected from the group consisting of acrylate and methacrylate ([0109]); rings A, A’ of Applicant = unsubstituted phenylene or phenylene which is substituted with alkyl or alkoxy ([0114]); rings B, B’ of Applicant are unsubstituted phenylene or phenylene which is substituted with fluorine, alkyl or alkoxy ([0115]); Y1, Y1’,Y2, Y2’ of Applicant are each independently a single covalent bond,        -CO-O-, -O-OC-; m, m’, n, n’ of Applicant are each independently 0 or 1 ([0130-0131]); rings C, C’ of Applicant = unsubstituted phenylene or phenylene which is substituted with alkyl or alkoxy ([0120]); S1, S1’ of Applicant is a spacer unit, wherein, if m and n of Applicant are 0 then the spacer unit is S2 or S2’ of Applicant, and if at least one m or n of Applicant is 1, then the spacer unit is S3 or S3’ of Applicant ([0110-0111]), wherein S2 or S2’ of Applicant = C24 alkylene ([0112]); S3 or S3’ of Applicant = C24 alkylene ([0112]); Z, Z’ of Applicant are -O- ([0094]), D of Applicant is a C1 straight chain which is halogenated at least once (substituted with fluorine ([0122]); D’ of Applicant = hydrogen or a straight or branched alkylene group with 1 to 20 carbon atoms which is optionally substituted with halogen, a cycloalkyl residue with 3 to 8 ring atoms which is optionally substituted with halogen, alkyl or alkoxy (fluorine, chlorine [0122]).
	Regarding claim 5, Seiberle teaches that rings C, C’ of Applicant each independently signify phenylene which is unsubstituted or optionally substituted with fluorine, chlorine, cyano, alkyl or alkoxy, or pyrimidine-2,5-diyl, pyridine-2,5-diyl, 2,5-thiophenylene, 2,5-furanylene, 1,4- or 2,6-naphthylene ([0120]).
	Regarding claim 6, Seiberle teaches that S1 of Applicant is a spacer unit, wherein, if m and n of Applicant are 0 then the spacer unit is S2 of Applicant, and if at least one m or n of Applicant is 1, then the spacer unit is S3 of Applicant ([0110-0111]); S1’ of Applicant is a spacer unit, wherein, if m and n of Applicant are 0 then the spacer unit is S2’ of Applicant, and if at least one m or n of Applicant is 1, then the spacer unit is S3’ of Applicant ([0110-0111]); wherein S2, S2’, S3 or S3’ of Applicant = -(CH2)r- alkylene where r of Applicant = 20 ([0112]).
	Regarding claim 8, Seiberle teaches that M1, M1’ of Applicant, are methacrylate ([0109]);
	Regarding claim 9, Seiberle teaches a composition comprising a photoaligning polymer material, at least a solvent and at least an additive ([0216]).
	Regarding claim 10, Seiberle teaches that the additive is selected from crosslinking agents, silane-containing compounds, photo-initiators, surfactants, emulsifiers, antioxidant, leveling agent, epoxy-containing crosslinking agents, photo-active additives (photo-sensitizers, photo-radical generators [0216]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Seiberle as applied to claims 1-6, 8-10 above, and further in view of Delbaere (EP 1975687).
Seiberle teaches the photoaligning polymer material comprising repeating structural units of formula (I) of Applicant, as described above.  In addition, Seiberle teaches that D of Applicant is a C1-20 straight chain which is substituted with fluorine ([0122]), but fails to specify that it is a 2,2,2-trifluoro-ethyl group.
However, Seiberle teaches that D of Applicant in formula (I) of Applicant is a pendant end-group (D, formula (Ia) [0107]).
Delbaere teaches that a repeating structural unit of a photoaligning polymer material ([0078]) contains a 2,2,2-trifluoro-ethyl group as a pendant end-group (residue (Ia) [0078, 0083]), for the purpose of providing the desired defect-free liquid crystal alignment layer ([0077]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided a 2,2,2-trifluoro-ethyl group as the D pendant end-group of the repeating structural unit of formula (I) of Applicant, in the photoaligning polymer material of Seiberle, in order to obtain the desired defect-free liquid crystal alignment layer, as taught by Delbaere.

Any inquiry concerning this communication should be directed to Sow-Fun Hon whose telephone number is (571)272-1492.  The examiner is on a flexible schedule but can usually be reached during a regular workweek between the hours of 10:00 AM and 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782